DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crump et al., U.S. Patent Publication 2018/0230765, hereinafter referred to as Crump.
Regarding Claim 1, Crump discloses a zonal isolation device comprising:
A top slip (105)
A top slip prop (110) in engagement with the top slip (as seen in Figures 27-30; Paragraph 0051);
A bottom slip (125);
A bottom slip prop (115) in engagement with the bottom slip (as seen in Figures 27-30; Paragraph 0051);
A packer element (120) positioned between the top slip prop and the bottom slip prop (as seen in Figure 30), wherein movement of the top slip prop and the bottom slip prop towards each other 
An inner mandrel (setting tool mandrel 160) wherein the inner mandrel is removable from the zonal isolation device after engagement of the packer element with the inner diameter (as seen in Figure 30, Paragraph 0109); and
A ball (180) seated onto the top slip prop (as seen in Figure 31, Paragraphs 0112/0113).
Regarding Claim 2, Crump further discloses that the isolation device is a frac or bridge plug (Paragraph 0002).
Regarding Claim 3, Crump further discloses that the setting tool comprises a setting sleeve, the inner mandrel and setting sleeve being coupled as part of the setting tool (Abstract; Paragraphs 0100-0102).
Regarding Claim 4, Crump further discloses that top and bottom slip props (110/115) comprise respective first angle surfaces for engaging their respective slips (105/125, as seen in Figure 30, each slip prop includes a tapered surface for engaging the slips; Paragraphs 0104-0106), and wherein the top and bottom slip props include respective second angled surfaces (as seen in Figures 27-30, the surfaces which engage the expandable sealing element have an angled surface; Paragraphs 0104-0106).
Regarding Claim 5, Crump further discloses that the packer element is located between the second angled surfaces of the top and bottom slip props (as seen in Figures 27-30).
Regarding Claim 7, Crump further discloses the assembly comprises a mule show (155) which is coupled to the mandrel via a thread connection on the mandrel/shoe (Paragraph 0089).
Regarding Claim 8, Crump further discloses that the top and bottom slip props are self-supporting after removal of the inner mandrel (as seen in Figure 30, after the mandrel is removed, the elements remain in place for engagement with a drop ball).
Claim 9, Crump further discloses that the zonal isolation device has a substantially uniform inner diameter after removal of the inner mandrel (as seen in Figure 30).
Regarding Claim 10, Crump discloses a method of isolating a zone of a subterranean formation comprising:
Setting an isolation device (plug assembly 250) within a tubing string at a desired location comprising:
Mechanically actuating a top slip and a bottom slip (105/110) into engagement with an inner diameter of the tubing string (as seen in Figure 27-30; Paragraphs 0034-0099, 0104-0107);
Causing movement of a top slip prop and a bottom slip prop (110/115) towards one another, wherein the movement causes a packer element (120) located between the top and bottom slip props to become engaged with the inner diameter of the tubing string (Paragraphs 0104-0109);
Removing an inner mandrel of the isolation device (as part of the setting tool, 160) after setting the isolation device within the tubing string at the desired location (Paragraph 0109); and
Causing a ball (180) to seat onto the top slip prop (as seen in Figure 31, Paragraphs 0112/0113).
Regarding Claim 11, Crump further discloses wherein mechanically actuating the top slip and bottom slip comprises applying compression to a slip system (via the setting tool( to move the top and bottom slips axially towards each other, along a first angled surface on the top slip prop and a first angled surface on the bottom slip prop, and radially away from the inner mandrel (as seen in the transitions between Figures 28-30, as the setting tool is actuated, the slops move axially and radially with respect to the mandrel to force the sealing element outward, wherein the movement runs along the angled surfaces of the props, best seen in Figures 29/30).
Regarding Claim 13, Crump further discloses that the top and bottom slip props include respective second angled surfaces (as seen in Figures 27-30, the surfaces which engage the expandable 
Regarding Claim 18, Crump further discloses that the top and bottom slip props are self-supporting after removal of the inner mandrel (as seen in Figure 30, after the mandrel is removed, the elements remain in place for engagement with a drop ball).
Regarding Claim 19, Crump further discloses that the zonal isolation device has a substantially uniform inner diameter after removal of the inner mandrel (as seen in Figure 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump (2018/0230765) in view of Hecht, U.S. Patent Publication 2020/0332171, hereinafter referred to as Hecht.
Regarding Claim 6, Crump discloses the limitations presented in relation to Claim 5 as discussed above.  While Crump discloses the angled surfaces of the slip props, it does not specify relative angles thereof.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the slip props of Crump to have a wide range of relative angles as taught by Hecht.  Doing so merely constitutes the selection of a given geometry within a known range of angles which are known to produce a slip set expansion tool.  Additionally, a change in shape to one known in the art has been taken as an obvious design choice absent evidence that a particular configuration was significant (MPEP 2144.04, Subsection IV, B).
Regarding Claim 14, Crump discloses the limitations presented in relation to Claim 13 as discussed above.  While Crump discloses the angled surfaces of the slip props, it does not specify relative angles thereof.
Additionally, Hecht teaches the use of a slip actuated plug system which uses a top slip (514; Figure 5), a top slip prop (upper element 512) in engagement with the top slip (Paragraph 0030), a bottom slip (514, Figure 5), a bottom slip prop (lower element 512) in engagement with the bottom slip (Paragraph 0030), and a packer element (508/510) positioned between the top and bottom slip props (as seen in Figure 5), wherein angled surfaces of the top and bottom slips comprise an angle in the range of 100-170 degrees (as seen in Figure 5, the angled surface adjacent the expandable seal can include 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the slip props of Crump to have a wide range of relative angles as taught by Hecht.  Doing so merely constitutes the selection of a given geometry within a known range of angles which are known to produce a slip set expansion tool.  Additionally, a change in shape to one known in the art has been taken as an obvious design choice absent evidence that a particular configuration was significant (MPEP 2144.04, Subsection IV, B).
Claims 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump (2018/0230765) in view of Rochen et al., U.S. Patent Publication 2016/0376869, hereinafter referred to as Rochen.
Regarding Claim 12, Crump discloses the limitations presented in Claim 1 as previously discussed.  While Crump discloses the use of a setting tool which is actuated to move the slips, it does not expressly disclose the use of a mule shoe which moves in response to the top slip prop.
Additionally, Rochen teaches the use of an isolation plug (see Figures 1A-C) which utilizes bottom and top slip props (140A/B), wherein the slip actuation includes a setting tool mandrel (26) threaded connected to a mule shoe (28), such that when actuated, the mule shoe is moved in the direction of the uphole end of the tool (Paragraphs 0071-0076).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the actuation mechanism of Crump to include a mandrel actuated mule shoe as taught by Rochen.  Doing so merely constitutes a substitution of one known slip actuation tool for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claim 15, Crump discloses the limitations presented in Claim 1 as previously discussed.  While Crump discloses the use of a setting tool which is actuated to move the slips, it does not expressly disclose the use of a mule shoe connected to the mandrel via threads.
Additionally, Rochen teaches the use of an isolation plug (see Figures 1A-C) which utilizes bottom and top slip props (140A/B), wherein the slip actuation includes a setting tool mandrel (26) including a threaded connected to a mule shoe (28; Paragraphs 0071-0076).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the actuation mechanism of Crump to include a mandrel actuated mule shoe as taught by Rochen.  Doing so merely constitutes a substitution of one known slip actuation tool for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 16, in view of the modification made in relation to Claim 15, after the sealing member has been expanded, the mule show may be sheared from the mandrel via continued applied pressure (Paragraph 0078).
Regarding Claim 17, Crump further discloses that the inner mandrel is removed from the tubing string after the setting operation has occurred (as seen in Figure 30, Paragraph 0109).  Examiner notes that as the setting process includes shearing the mule shoe as taught by Rochen, the further removal occurs after the setting and mule shoe removal actions.
Regarding Claim 20, Crump discloses the limitations presented in Claim 10 as previously discussed.  Additionally, Crump discloses that the ball (180) has a larger diameter than the inner diameter of a top end of the top slip prop (as seen in Figure 37), the top slip prop may include a mechanical lock feature 265 having a smaller inner diameter for engaging the ball; Paragraphs 0120-0121).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Smith et al., U.S. Patent Publication 2003/0226659, teaches the use of a packer setting tool using slip set structures and a removable inner mandrel tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676